Pilgrim's Pride Corporation Net Sales by Primary Market Line for Quarters Ended: The following table sets forth net sales attributable to each of our primary product lines and markets served with those products. We based the table on our internal sales reports and their classification of product types and customers. The information in these tables should be read in conjunction with the information in our SEC filings, including the discussion of our primary product lines and markets served with those products included in our most recent Annual Report on Form 10-K. (in thousands) Dec 29, Dec 30, 2007 2006 Chicken Sales: United States Prepared Foods: Foodservice $ 523,069 $ 382,563 Retail $ 118,757 $ 95,964 Total Prepared Foods $ 641,826 $ 478,526 Fresh Chicken: Foodservice $ 626,209 $ 331,386 Retail $ 243,618 $ 121,830 Total Fresh Chicken $ 869,827 $ 453,216 Export and Other Export: Prepared Foods $ 21,614 $ 17,937 Chicken $ 190,001 $ 77,324 Total Export $ 211,615 $ 95,261 Other Chicken By Products $ 4,873 $ 3,945 Total Export and Other $ 216,488 $ 99,206 Total U.S. Chicken $ 1,728,142 $ 1,030,949 Mexico: $ 120,998 $ 122,909 Total Chicken Sales $ 1,849,140 $ 1,153,857 Total Prepared Foods 663,440 496,464 Turkey Sales: Prepared Foods: Foodservice $ 550 $ 456 Retail $ 3,723 $ 3,444 Total Prepared Foods $ 4,273 $ 3,900 Fresh Turkey: Foodservice $ 2,715 $ 2,203 Retail $ 45,869 $ 44,864 Total Fresh Turkey $ 48,584 $ 47,067 Export and Other Export: Prepared Foods $ 81 $ 44 Turkey $ 263 $ 653 Total Export $ 344 $ 698 Other Turkey By Products $ 189 $ 186 Total Export and Other $ 533 $ 883 Total Turkey Sales $ 53,390 $ 51,850 Total Prepared Foods $ 4,353 $ 3,944 Sale of Other Products U.S. $ 182,857 $ 128,975 Mexico $ 7,824 $ 2,449 Total Other Products $ 190,681 $ 131,424 Total Net Sales $ 2,093,211 $ 1,337,132 Dec 29, Dec 30, 2007 2006 Chicken Sales: U.S. Chicken Sales: Prepared Foods: Foodservice 30.3 % 37.1 % Retail 6.9 % 9.3 % Total Prepared Foods 37.1 % 46.4 % Fresh Chicken: Foodservice 36.2 % 32.1 % Retail 14.1 % 11.8 % Total Fresh Chicken 50.3 % 44.0 % Export and Other Export: Prepared Foods 1.3 % 1.7 % Chicken 11.0 % 7.5 % Total Export 12.2 % 9.2 % Other Chicken By Products 0.3 % 0.4 % Export and Other 12.5 % 9.6 % Total U.S. Chicken 100.0 % 100.0 % Turkey Sales: U.S. Turkey Sales: Prepared Foods: Foodservice 1.0 % 0.9 % Retail 7.0 % 6.6 % Total Prepared Foods 8.0 % 7.5 % Fresh Turkey: Foodservice 5.1 % 4.2 % Retail 85.9 % 86.5 % Total Fresh Turkey 91.0 % 90.8 % Export and Other Export: Prepared Foods 0.2 % 0.1 % Turkey 0.5 % 1.3 % Total Export 0.6 % 1.3 % Other Turkey By Products 0.4 % 0.4 % Export and Other 1.0 % 1.7 % Total U.S. Turkey 100.0 % 100.0 % Pilgrim's Pride Corporation Selected Financial Data for Quarters Ended: Our selected financial data is derived from our financial statements. Historical results should not be taken as necessarily indicative of the results that may be expected for any future period. You should read this financial data in conjunction with the appropriate period financial statements and the related notes and "Management's Discussion and Analysis of Results of Operations and Financial Condition" included in our SEC filings. 12/29/07 12/30/06(c) (in thousands except per share data) Income Statement Data: Net sales $ 2,093,211 $ 1,337,132 Non-recurring recoveries - - Turkey restructuring and related costs - - Gross margin 107,756 65,526 Selling, general and administrative expenses 105,347 68,432 Operating income (loss) 2,409 (2,906 ) Interest expense, net 29,827 12,605 Miscellaneous, net (2,863 ) (1,011 ) Income (loss) before income taxes and extraordinary charge (24,555 ) (14,500 ) Income tax expense (benefit) 7,774 (5,764 ) Income (loss) before extraordinary charge (32,329 ) (8,736 ) Extraordinary charge - net of tax - - Net income (loss) $ (32,329 ) $ (8,736 ) Per Common Share Data: Income (loss) before extraordinary charge $ (0.49 ) $ (0.13 ) Extraordinary charge - early repayment of debt - - Net Income (loss) $ (0.49 ) $ (0.13 ) Cash dividends $ 0.023 $ 0.023 Book value $ 17.10 $ 16.68 Balance Sheet Summary: Working capital $ 353,829 $ 625,739 Total assets $ 3,836,712 $ 4,077,183 Notes payable and current maturities of long-term debt $ 89,384 $ 4,746 Long-term debt, less current maturities $ 1,317,562 $ 713,105 Total debt $ 1,406,946 $ 717,851 Senior secured debt (included in Total Debt) $ - $ - Total stockholders' equity $ 1,1138,228 $ 1,110,331 Cash Flow Summary: Operating cash flow $ (40,536 ) $ 19,185 Depreciation
